Citation Nr: 9916000	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the right knee (a right knee 
disability), currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the left knee (a left knee 
disability), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claims of 
entitlement to disability ratings higher than 10 percent for 
his service-connected knee disabilities. A notice of 
disagreement was received in August 1996.  A statement of the 
case was issued in September 1996.  The veteran's substantive 
appeal was received in April 1997.  The veteran testified at 
a video conference hearing before a member of the Board in 
February 1998.  In June 1998 the Board remanded this case to 
the RO for further development.  


FINDINGS OF FACT

1.  The veteran's right knee disability is currently 
manifested by osteoarthritic changes involving all joint 
compartments, prominent osteophytes, small joint effusion, 
some limitation of motion, and intermittent pain, including 
with activity.

2.  The veteran's left knee disability is currently 
manifested by osteoarthritic changes, prominent osteophytes, 
small joint effusion, some limitation of motion, and 
intermittent pain, including with activity.



CONCLUSION OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the veteran's service connected right knee disability have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1998).

2.  The criteria for an evaluation higher than 10 percent for 
the veteran's service connected left knee disability have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that these 
increased rating claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  With respect to these claims, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.  It is noted that 
the recent documents of record indicate that the veteran may 
have been scheduled to undergo knee surgery in February or 
March 1999.  On February 1, 1999, the RO sent the veteran a 
letter and requested the he inform them if and when he has 
the surgery so they could request the medical reports.  To 
date, the veteran has not responded, and as such, the Board 
will proceed with the decision based on the evidence 
currently of record.

A review of the record reflects that service connection was 
established for left and right knee disabilities by the RO in 
a June 1994 decision.  This decision was based in part on a 
review of the veteran's service medical records which showed 
that he has was seen with knee disabilities in service and 
underwent arthroscopic surgical procedures (a review of these 
records reflects that he had multiple arthroscopes while in 
service).  This decision was also based on the report of 
contemporaneous VA examination, which indicated that 
examination of the knees showed degenerative arthritic 
changes with tenderness and crepitus bilaterally, but without 
limited motion or laxity.  Based on these findings, 
disability evaluations of 10 percent were assigned for each 
knee.

The recent, relevant evidence of record consists of VA 
outpatient treatment, examination, and hospital reports, as 
well as the veteran's testimony given during a February 1998 
video conference held before a member of the Board.  

An outpatient treatment record dated in January 1996 
indicates that the veteran presented with swelling of both 
knees, as well as positive McMurray signs; Lachman's tests 
were negative.  He was diagnosed with bilateral torn 
cartilage.  A February 1996 record indicates that examination 
revealed healed arthroscopic portals over the anterior aspect 
of the left knee without palpable joint effusion, and that 
the cruciate and collateral ligaments were intact.  A limited 
range of left knee motion was also noted, and the veteran was 
diagnosed with bicompartmental osteoarthritis of the left 
knee.  

During an August 1996 VA examination, the veteran related 
that he wears knee braces but that his knees continue to be 
painful and occasionally "went out."  Examination of the 
right knee revealed no obvious swelling or deformity, that 
the ligaments were intact, and that a full range of motion 
was elicited.  Examination of the left knee revealed some 
pain on pressure over the patella, but that the ligaments 
were intact, that there was joint line pain, and that a full 
range of motion was elicited.  There was no swelling or 
deformity of either knee, and X-rays of the knees taken in 
conjunction with this examination showed evidence of 
degenerative joint disease bilaterally.  The veteran was 
diagnosed with mild degenerative joint disease of the knees.  

In September 1996, the veteran underwent a left knee 
diagnostic and operative arthroscopy, debridement of anterior 
cruciate ligament remnant, debridement of lateral meniscus, 
open lateral retinacular release.  A preoperative diagnosis 
of lateral meniscus tear and lateral retinacular tightness of 
the left knee was noted on the operation report, as was the 
operative diagnosis of grade II to IV chondromalacia, lateral 
fact of patella, degenerative joint disease of all 
compartments, radial and horizontal tear of posterior and 
lateral horns of lateral meniscus, partial anterior cruciate 
ligament tear.  

As a result of this surgical procedure, the RO, in a January 
1997 action, granted a temporary total rating for 
convalescence of the left knee under the provisions of 
38 C.F.R. § 4.30, from September 5, 1996 to November 1, 1996.  

The veteran was seen on a follow up outpatient basis in 
October 1996, and presented with mild to moderate left knee 
effusion, anterior lateral joint line tenderness, and a range 
of motion from 0 to 130 degrees.  In January 1997 he was seen 
with bilateral knee degenerative joint disease and was found 
to be doing well since the (September 1996) surgical 
procedure, noted above.  At the time the veteran complained 
of right knee clicking, locking, grinding, and occasional 
effusion.  Physical examination of the knees revealed a range 
of motion from 0 to 130 degrees and crepitus bilaterally.  
The veteran was diagnosed with bilateral knee degenerative 
joint disease and a complex tear of the lateral meniscus of 
the left knee.  

An April 1997 outpatient treatment record indicates that the 
veteran presented at that time with left knee pain and 
swelling.  Examination of the left knee revealed a positive 
lateral tilt and patellofemoral crepitus throughout, and the 
veteran was again diagnosed with grade IV degenerative joint 
disease.  He was again seen in June 1997 complaining of left 
knee pain and was diagnosed with patellar tendinitis.  

Another VA examination was accomplished in early September 
1997, the report of which indicates that the veteran 
complained of painful knees and that on examination they were 
found to be swollen and enlarged; bilateral crepitus was also 
noted.  Neither knee was unstable, and the veteran was 
diagnosed with painful knees, postoperative, with residuals.  
The examiner noted that knee movements showed no 
incoordination weakness, or loss of motion due to weakness or 
excess fatigability.  X-rays of the right knee taken in mid-
September 1997 revealed moderate osteoarthritis with 
narrowing of both the medial and lateral compartments, 
subchondral sclerosis and marginal osteophyte.  X-rays of the 
left knee revealed similar findings with mild to moderate 
osteoarthritis involving all three compartments of the knee 
joint.  

A November 1997 outpatient treatment record notes that the 
veteran reported recent left knee effusion and minor 
buckling, and that the knee had been more painful than usual.  
He further noted that the left knee usually becomes painful 
during activity.  Physical examination of the left knee 
revealed mild effusion, positive grind and apprehension, 
sufficient patellofemoral tracking, and a positive anterior 
drawer.  The knees were stable to varus/valgus stress, and 
knee motion could be accomplished from 0 to 130 degrees 
bilaterally.  The veteran was diagnosed with a anterior 
cruciate ligament deficient left knee, status post multiple 
meniscus debridements and probable osteoarthritis.  

The veteran was seen on an outpatient basis in January 1998 
complaining of continuous left leg weakness and periodic 
swelling, bilateral knee joint line tenderness, and 
"cracking" in the back of a knee cap.  He reported that the 
left knee was worse than the right, and in fact reported that 
he was experiencing no right knee pain.  Physical examination 
of the left knee revealed mild effusion, mid and joint line 
tenderness, good patellofemoral tracking, no apprehension, a 
positive Lachman's test, and that the knee was stable to 
varus/valgus stress.  Examination of the right knee revealed 
a positive McMurray's sign and joint line tenderness.  
However, there was no effusion and the knee was stable to 
varus/valgus stress.  The veteran was diagnosed with a 
chronic anterior cruciate ligament tear, left knee, painful 
plica, right knee, and degenerative joint disease, both 
knees.  

A magnetic resonance imaging (MRI) study of the right knee 
conducted in January 1998 (the same day as the above 
documented outpatient treatment) revealed, among other 
things, diffuse maceration of the lateral meniscal remnant 
with diffuse high signal extending to the superior and 
inferior articular surfaces of the anterior horn, posterior 
horn, and body; a suspected tear and possible flap component 
of the anterior horn medial meniscus; that there was moderate 
three compartment osteoarthritis with medial and lateral 
femoral condylar and posterior patellar spurring; grade II 
chondromalacia with several small foci of increased signal in 
the medial patellar facet, with thinning of lateral facet and 
trochlear cartilage; a small to moderate size joint effusion 
with probably small plicae medially and laterally; intact 
ACL, medial collateral ligament (MCL), lateral collateral 
ligament (LCL), and patellar retinaculi; and reactive bone 
marrow and small subchondral cyst lateral femoral condyle.

A February 1998 outpatient treatment record indicates that 
physical examination of the left knee again revealed mild 
effusion, mid and joint line tenderness and a positive 
Lachman's test, and that examination of the right knee 
revealed joint line tenderness but no effusion.  In November 
1998, the veteran was seen with right knee locking and other 
mechanical difficulty.  Examination of that knee showed 
crepitus and a positive McMurray's sign.  

During the February 1998 hearing, the veteran testified that 
his left knee was "catching" at that time due to damage of 
the ACL, that his knees are equally disabling, and that his 
problems with them are exacerbated during changes in the 
weather.  He noted that his knees were painful but that he 
had good knee stability, and that he has to sit down and rest 
his knees for 10 minutes every hour while working as a 
custodian with the Post Office.  The veteran further 
testified that his knees become swollen on a regular basis, 
and that he feels pressure in the knees.  Finally, he noted 
that he was taking Motrin to treat the knee pain but recently 
switched to another medication.  

Another VA examination was accomplished in December 1998, the 
report of which notes that the veteran does experience 
bilateral knee pain that is not constant but is accentuated 
by long standing, and that the knees "give away."  It is 
further noted that the veteran's knee joint disease does 
flare up accentuated by certain movements and that he avoids 
stooping, bending, running, and lifting to avoid such flare-
ups.  There was no dislocation, subluxation, or instability 
found in either knee, nor was effusion, weakness, tenderness, 
redness, or heat associated with either knee.  Further, 
neither knee was ankylosed and neither leg was shortened.  
The veteran was able to flex his right knee to 90 degrees, 
his left knee to 95 degrees.  Motion was noted to be painful 
and there was some edema in the right knee.  As a result of 
this examination, the veteran was diagnosed with painful 
knees, degenerative arthritis, postoperative, bilaterally, 
with residuals.  

X-rays taken of the right knee in conjunction with this 
examination revealed significant osteoarthritic changes 
involving all joint compartments with focal narrowing and 
osteophyte formation involving the patellofemoral and lateral 
joint compartment.  They also revealed medial osteophytes and 
a small joint effusion.  The impression noted on the 
radiology report was moderate to severe osteoarthritic 
changes with small joint effusion.  X-rays of the left knee 
revealed tricompartmental osteoarthritic changes with 
prominent osteophytes medially involving the patellofemoral 
joint.  Also revealed was narrowing of the patellofemoral 
joint with relative sparing of the medial and lateral joint 
widths.  The impression noted on this radiology report was 
moderate osteoarthritic changes, most severely involving the 
medial and patellofemoral compartments.  Both sets of X-rays 
revealed prominent tibial tubercles suggesting Osgood's-
Schlatter disease.  

Essentially, it is maintained that the evaluations currently 
assigned for the veteran's service-connected knee 
disabilities are not adequate, given the current 
symptomatology of these disabilities.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the veteran's claim in light of the 
history of these disabilities since their onset; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The Board notes that currently, the veteran's right knee 
disability is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998), for osteoarthritis.  
The left knee disability is rated as 10 percent disabling 
under Diagnostic Code 5003 and 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  Under Diagnostic Code 5003, osteoarthritis 
of the knee, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The Board points out that for 
the purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (1998).  

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's right knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.  

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is warranted for a slight knee impairment 
(recurrent subluxation or lateral instability), and a 20 
percent evaluation is provided when the impairment is 
moderate.

Further, the Board points out that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
increased disability evaluations for the service-connected 
knee disabilities.  The Board does find that, currently, both 
disabilities are appropriately rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998) only.  
Specifically, while the recent range of motion studies 
conducted, noted above, would result in noncompensable 
evaluations under the limitation of motion codes (i.e. 
Diagnostic Codes 5260 and 5261), motion of each knee is 
nevertheless limited, osteoarthritis of the knees has been 
demonstrated by X-ray evidence, and the knee is a major 
joint.  Such findings warrant 10 percent disability 
evaluations under Diagnostic Code 5003.  

Ratings higher than 10 percent for the service-connected knee 
disabilities are not warranted due to functional limits 
placed on the veteran during flare-ups, to include pain, or 
due to weakened movement, excessive fatigability, and 
incoordination.  In fact, while painful motion was elicited 
during the most recent VA examination, neither knee showed 
weakness, and during the previous examination, dated in 
September 1997, movement of both knees showed no 
incoordination, weakness, or loss of motion due to weakness 
or excess fatigability.  Therefore, the Board finds that pain 
and any functional loss associated with these disabilities 
are appropriately reflected in the evaluation assigned to 
this disability under Diagnostic Code 5003.

As noted, the evidence of record does not demonstrate that 
either knee is limited in flexion or extension to a 
compensable degree, and as such, an increased evaluation 
under either Diagnostic Code 5260 or 5261, respectively, 
while considered, is not warranted. 

Finally, the Board points out that as instability of either 
knees has not been demonstrated, separate evaluations under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) are not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997).



ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

